PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/850,729
Filing Date: 21 Dec 2017
Appellant(s): Mastercard International Incorporated



__________________
Andrew G. Colombo (Registration No. 40565)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/25/2022 (hereinafter “Brief”).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
          Claims 1-2 and 4-20 were rejected under 35 USC § 103. 
          More particularly, claims 1-2 and 9 are rejected under § 103 as being obvious over U.S. Pat. Pub. No. 2018/0268403 to Guglani in view of U.S. Pat. Pub. No. 2018/0158061 to Edelstein and further in view of U.S. Patent Publication Nos. 2014/0040149 to Fiske and 2013/0256403 to MacKinnon. 
         Claim 4 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Pat. Pub. No. 2011/0208857 to Gentile. 
         Claims 5 and 6 are rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Pat. No. 9,558,465 to Arguelles and U.S. Pat. Pub. No. 2014/0089193 to Boding. 
          Claim 7 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Pat. Pub. No. 2011/0161229 to Mastrangelo. 
          Claims 8 and 10 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Pat. Pub. No. 2016/0140545 to Flurscheim. 
         Claim 11 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske, Edelstein and Flurscheim further in view of U.S. Pat. Pub. No. 2018/0070143 to Joffe et al. 
         Claims 12 and 13 are rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske, Edelstein and Flurscheim further in view of U.S. Pat. Pub. No. 2011/0244799 to Roberts et al. 
         Claim 14 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Pat. Pub. No. 2009/0276344 to Maw. 
          Claim 15 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske, Edelstein, Flurscheim and Joffe further in view of U.S. Pat. No. 10,152,268 to Chakraborty et al. 
          Claim 16 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske, Edelstein and Flurscheim further in view of U.S. Pat. Pub. No. 2016/0078444 to Tomasofsky et al. 
           Claim 17 is rejected under § 103 as being obvious over a combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Patent Publication No. 2011/0208857 to Gentile et al. 
           Claim 18 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Pat. Pub. No. 2014/0184819 to Chartrand. 
           Claim 19 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Pat. Pub. No. 2014/0173759 to Essary. 
            Claim 20 is rejected under § 103 as being obvious over the combination of Guglani, MacKinnon, Fiske and Edelstein further in view of U.S. Pat. Pub. No. 2016/0343 100 to Davenport et al.







(2) Response to Argument
The examiner will address the Appellant’s arguments in order as they were presented in the Brief. 
35 USC § 103 Rejection
The Appellant asserts that the cited prior arts does not disclose “receiving, from a control server, a command to initiate a transaction at [a] mobile application API, the command including transaction data and defining a transaction type of the transaction; in response to the command to initiate the transaction having the transaction type, executing a payment application at the electronic device to generate additional transaction data comprising a cryptogram based at least in part on the transaction data” (Page 11-12 on Brief). 
More particularly, the Appellant asserts that “transactions in Guglani are initiated by the mobile device 104, the transaction type in Guglani is inherently governed solely by selections made by the user and by the information exchanged between the mobile device 104 and the point-of-sale access device 106, and the transaction data on which the transaction and cryptogram are based is generated either at the mobile device 104 or the point-of-sale access device or terminal 106. …In contrast, Appellant’s method for conducting test transactions centrally involves a command to initiate a transaction that includes transaction data, defines a transaction type, and is received from a control server.” (Page 14 on Brief) 
In response to Appellant’s arguments, the Examiner notes that the Examiner did not use the Guglani reference to read on this limitation. The Examiner used the Edelstein reference to teach this limitation (Page 6-7 of the office action dated 12/27/2021).  Further, the claim limitation “[a] computer-implemented method for processing test financial transactions” is in the preamble of the independent claim 1. Except the “test financial transactions” mentioned in the preamble, no limitations in the independent claims distinguish the steps of the claims from a financial transaction disclosed in the combination of prior art. 

The Appellant also asserts that “the proposed combination of information drawn from Guglani and Edelstein: (1) fails entirely to include any command to initiate a transaction; (2) only includes transaction data received from a point of sale terminal (not a control server) for inclusion in a cryptogram for the transaction; (3) fails to include a command that defines a transaction type and that is transmitted to a user mobile device; and (4) fails to include a command that defines a transaction type and that is transmitted from a control server” (Page 15 on Brief).
In response to Appellant’s arguments, the Examiner notes that 
Edelstein teaches a command to initiate a transaction by disclosing, “The remote server 204 [(control server)] can then transmit transaction information [(command)] to the mobile device 206” ([0023] of Edelstein). Upon receiving the transaction information, “the mobile device can generate an authentication score of the transaction based on the metadata 210 and the transaction information. The mobile device 206 can also authorize the transaction based on the authentication score” ([0024] of Edelstein), therefore, the transaction is initiated at the mobile device by generating the authentication score and authorizing the transaction, and the “transaction information” transmitted to the mobile device works as a command to initiate the transaction at the mobile device. 
Since the claim does not disclose the definition of the “control server” and the differences between a “control server” and a normal server, the “control server” can be any server that transmits the command. Therefore, the “remote server” in the Edelstein reference can be the “control server” in the claim. 
Edelstein teaches that “wherein the transaction information indicates a transaction type” ([0002] of Edelstein). Since the transaction information in the Edelstein works as a command to initiate a transaction at the mobile device, the “command” defines a transaction type and that is transmitted to a user mobile device. 

 The Appellant further asserts that “the cited art also does not disclose or fairly suggest the step of executing a payment application to generate a cryptogram based at least in part on transaction data received from a control server in response to the command to initiate a transaction” (Page 15 on Brief). 
In response to Appellant’s arguments, the Examiner notes that Fiske discloses “integrated circuit cards (ICCs) [(electronic device)] provisioned with payment applications are commonly used” ([0005] of Fiske); a “terminal requests a specific type of Application Cryptogram to be generated by sending a GENERATE AC command to the ICC” ([0057] of Fiske); and “[i]n order to respond to a GENERATE AC command issued by the terminal, the ICC must produce an Application Cryptogram” ([0065] of Fiske); and “[a]n Application Cryptogram is generated on the basis of … and transaction specific data” ([0129] of Fiske). Therefore, Fiske teaches in response to a command, “executing a payment application at the electronic device to generate additional transaction data comprising a cryptogram based at least in part on the transaction data”.

         The Appellant finally asserts “[t]he Examiner has failed, with regard to the rejection of claim 1 under 35 USC § 103, to establish the reasoning required for a prima facie case of obviousness” (Page 15-16 on Brief). 
           In response to Appellant’s arguments, the Examiner notes that 
(1). non-obviousness cannot be established by attacking references individually where the rejection is based on the teachings for a combination of references. (See In reMerck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (Citing In re Keller, 642 F. 2d 413, 425 (CCPA 1981))). 
(2). Since Guglani discloses receiving a request at a mobile application API of an electronic device for processing payment services ([0052] of Guglani); Edelstein teaches receiving, from a control server, a command to initiate a transaction at a mobile device, the command including transaction data and defining a transaction type of the transaction; in response to the command to initiate the transaction having the transaction type, the transaction is initiated at the mobile device. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Guglani in view of Edelstein to achieve receiving, from a control server, a command to initiate a transaction at a mobile application API, the command including transaction data and defining a transaction type of the transaction; in response to the command to initiate the transaction having the transaction type, the transaction is initiated at the mobile device. Doing so would result in an improved invention because this would allow the server to provide a command, such as transaction related information, to the mobile device for initiating a transaction at the mobile device by generating an authentication score and/or authorizing the transaction, so the transaction can be authenticated before it’s completed, thus improving the security of the claimed invention. 

         Further, Fiske teaches in response to a command, executing a payment application at the electronic device to generate additional transaction data comprising a cryptogram based at least in part on the transaction data. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Guglani and Edelstein to achieve “receiving, from a control server, a command to initiate a transaction at [a] mobile application API, the command including transaction data and defining a transaction type of the transaction; in response to the command to initiate the transaction having the transaction type, executing a payment application at the electronic device to generate additional transaction data comprising a cryptogram based at least in part on the transaction data”. Doing so would result in an improved invention because this would allow the encrypted the transaction information in the cryptogram to be authorized and/or utilized by a third party, since the transaction information is encrypted, the transaction information is protected from hacking, thus improving the security of the claimed invention. 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/STEVEN S KIM/Primary Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                          
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.